UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 18-2318


DANIEL R. MCCLAIN,

                  Plaintiff - Appellant,

            v.

LEFFORD FATE, et alia,

                  Defendant - Appellee,

            and

SAMUEL SOLTIS, Assc Dir; JOHN B. TOMARCHIO, Med Dir; THOMAS
MOORE, Med Dir; JOHN A. DAVIS, Med Dir; ANNA MOAK, Healthcare
Authority (HCA); JANICE PHILLIPS, Admin Coord; ANGELA HARDIN, ADA
Coord; WARDEN RALPH COTHRAN; WARDEN NOLAN; WARDEN ROBE
RTS; ASSOC. WARDEN K. SHARP; ASSC. WARDEN BRADSHAW; ASSC.
WARDEN DEAN; DR. WAY; DR SHARP; DR BENNETT; DR MCREE;
DR HUGHES; DR HEDGEPATH; DR PAUL DRAGO; DR STEEN; DR BEIN
OR; DR KAY; DR MCCRAY; SALLY BLAKE, Nurse Practitioner; SALLEY,
Nurse Practitioner; OLSEN, Nurse Practitioner; ALLEN, Nurse Practitioner;
BLOCK, Nurse Practitioner; HCA BLACKWELL; HCA HUGGINS; HCA PAC
E; WARDEN THOMAS; DR BABBS; WARDEN COLIE RUSHTON;
WARDEN LEROY CARTLEDGE; ASSC WARDEN KENDELL; ASSC
WARDEN LEWIS; WARDEN PADULA; DR PATE; DR KIRBY; DR
NEVILLE; DR MCFADDEN; DR BLACKWELL; DR BLACK; HCA HODGE;
DR PAGE; DR ELLISON; DR QUESIK; WARDEN WHITE; DR VALPEY;
DR EL SHAMIL; DR MICHAEL KIRBY; DR HERBOT; DR ALEWINE;
GRECO, Nurse Practitioner; DR LANGSTON; DR LEVENTIS; BARBARA
MCKELLAR, Nurse Practitioner; HCA THOMAS BOSWELL; HOLLY R.
PISARIK, Director; ADRIENNE YOUMANS, Director; MARK DORMAN,
Assistant Deputy Director; ALTHEA B. MYERS, Inv; DR JAMES W JARVIS;
DR HANNS BRINGS; DR BRENNAN; DR LUCKY; DR DAVIS;
CATHERINE TEMPLETON, Director; GLORIA PROVOST, Director; DAVID
TATARSKY,       General    Counsel;    HCA SARVER;         DR WOODS;       LINDA
DUNLAP,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Margaret B. Seymour, Senior District Judge. (0:15-cv-04516-MBS)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel R. McClain, Appellant Pro Se. Andrew Lindemann, LINDEMANN, DAVIS &
HUGHES, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Daniel R. McClain appeals the district court’s text order denying his post-

judgment pro se motion to alter or amend judgment and his “Motion Re-asserted for the

S.C. State Legislature, et al., As Defendants; and Motion For Injunction Order Re-

asserted.” We have reviewed the record and find no reversible error. McClain’s motions

failed to establish any valid basis for relief from the underlying order dismissing his 42

U.S.C. § 1983 (2012) action. See Fed. R. Civ. P. 60(b). Accordingly, we affirm. We

deny McClain’s motions for injunctive relief pending appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3